Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Requests
The current claim set dated 9/8/21 being examined (which appears to have been filed in 16/785,564 instead of the instant application) appears to be identical to the previous claim set dated 1/6/21 that was examined (note it is also appears to be identical to claim set filed 7/18/21).
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the Non-final office action.  The Examiner is available to discuss to the issues that are being raised in this office action.
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Claim Interpretation
Claim 7, line 10 requires “a first computer having a first computer height” and line 11 requires “a second computer having a second computer height.”  Since no relationship between the first and second heights is defined, the first computer height can be the same or different from the second computer height.
Response to Arguments
Applicant's remarks dated 9/8/21 are not relevant to the instant application since neither “heat release element” and “substantially sealed” are claimed in the instant application. These remarks appear to be directed to other applications in the patent family of the instant application.
The Examiner retains his response to the previous set of Applicant’s arguments dated 1/6/21 with respect to claims 1-12 because these are still applicable to the instant action.
Channel cross-section (Applicant’s remarks of 1/6/21, p. 9).  While at least one internal lateral body channel can be just one internal lateral body channel that would have a channel cross section, but it can also be two or more internal lateral body channels, and do the two or more internal lateral body channels have a channel cross section or do each of the two or more internal lateral body channels have a channel cross section? 
Girth (Applicant’s remarks of 1/6/21, p. 9).  Applicant argues “the channel . . . crosses through the girth” but the claim language is “a channel cross-section throughout a girth” which the Examiner understands as completely through the girth because of claimed “throughout”;
Lateral Support Members (Applicant’s remarks of 1/6/21, p. 9).  The Examiner has difficulty in understanding why this remark was made.  Claims 1 and 7 clearly requires a plurality of perforated lateral support members.  However, in claim 1 requires “a plurality of said perforated lateral support member[]” and then redundantly requires “said plurality of perforated lateral support members including said perforated member.” The Examiner believes “said” of “a plurality of said perforated lateral support member[]” should be deleted just as presented in claim 7;
Fluid Flow (Applicant’s remarks of 1/6/21, p. 9).  Applicant states that “fluid flow” is not positively claimed.  Looking at claim 2, which has a requirement to “eliminate fluid flow through said at least one internal lateral body channel.”   How should this claim be interpreted if the eliminating the fluid flow is not positively recited.  Also, the Applicant has argued that “fluid flow” can be “an alternate stream of fluid flow.”  The Examiner disagrees because the same “fluid flow” is being claimed in claims 1-3, which is the fluid flow cross-section of the at least one internal lateral body channel;
Approximate (Applicant’s remarks of 1/6/21, p. 10). Applicant argues “Approximate indicates that extreme precision is not necessary.”  The Examiner raises question of what is the metes and bounds of the term “approximate” in claims 5, 6, 8, 9, 11, and 12.  By saying “extreme precision is not necessary” does not address the metes and bounds issue of using the term “approximate.”
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/785,562 (filed 2/8/20), 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e) (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
To date no petition has been filed in the instant application to correct the benefit claim as has to be done for other members of this patent family, as for example in app. no. 16/785,567.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to: 
a.	Claim 1, lines 4-5 and Claim 7, lines 4-5 require “a perforated lateral support member adapted to horizontally releasably affix to a server computer.”  How does the perforated lateral support member releasably affix to a server computer, when disclosed rails 307 and 309 are between the perforated lateral support member 2166 and the server computer 305? 
Drawings
The drawings are objected to because the set of amended drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
The drawings are objected to under 37 CFR 1.83(a).The drawings must show every feature of the invention specified in the claims.  Therefore, the “interior void” (claim 1, l. 2 and claim 7, l. 2), “airflow inlet passage” (claim 1, l. 2 and claim 7, l. 2), “airflow outlet passage” (claim 1, ll. 2-3 and claim 7, ll. 2-3) and “airflow exhaust passage” (claim 1, l. 3 and claim 7, l. 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the amended Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application. Appropriate correction is required.
Claim Objections
Claims 1-6, 9, 12 are objected to because of the following informalities:  
a.	Claim 1, lines 11-16, “said server rack stand” clause should start on a new line;	
b.	Claim 5, line 1, “said plurality of blank lateral support member” should be “said plurality of blank lateral support members”;
c.	Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8.  Claim 7 fails to disclose any relationship for the “first computer height” and the “second computer height.”  Therefore, since claim 8 and 9 have said perforated lateral support members is an approximate multiple of 0.5x of said first computer height (claim 8) or second computer height (claim 9), the larger one with a larger vertical height can just be called the first or second computer, so the respective one of claims 8 and 9 is supported.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m); and
d.	Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  Claim 7 fails to disclose any relationship for the “first computer height” and the “second computer height.”  Therefore, since claim 8 and 9 have said blank lateral support members is an approximate multiple of 0.5x of said first computer height (claim 11) or second computer height (claim 12), the larger one with a larger vertical height can just be called the first or second computer, so the respective one of claims 11 and 12 is supported.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 5, line 2; Claim 6, line 2; Claim 8, line 2; Claim 9, line 2; Claim 11, line 2; and Claim 12, line 2 require “a height that is approximate multiple of 0.5x.”  Nowhere in any of the priority documents from which the instant application is attempting to claim benefit therefrom is there any disclosure of a relationship of “multiple of 0.5x”;	
b.	Claim 6, lines 1-3 requires “said perforated lateral support member includes a height that is an approximate multiple of 0.5x of said blank lateral support member.”  Fig. 47 illustrates perforated cartridges 2166 and blank cartridges 4720.  All of the blank cartridges are shown are a single size which is to narrower one of the perforated cartridges 2166 (see perforated cartridges 2412 and 2414 of fig. 24).  This shows that the height of the blank cartridges is equal to a height of shorter perforated cartridges, and the height of the taller perforated cartridges is equal to twice of the height of blank cartridges, but provides no support for other multiples including 0.5x being claimed; and
c.	Claim 10, lines 2-3 require “said perforated lateral support member comprising a solid member sidewall.”  The Examiner understands that the “blank lateral support member” has the solid sidewall, and not the “perforated lateral support member.”  Did Applicant intend “said perforated lateral support member” to be “said blank lateral support member.”
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 7; and Claim 7, line 7 require “at least one internal lateral body channel that has a channel cross-section.”  Do all of the “at least one internal lateral body channel” have the “channel cross-section”; or does each of the “at least one internal lateral body channel” have the “channel cross-section”?
b.	Claim 1, lines 8-9; and Claim 7, lines 8-9 require “a lateral fluid flow through said perforated lateral support member from said airflow outlet passage.”  Since applicant has failed any specific relationships between “an interior void, an airflow inlet passage, an airflow outlet passage, and an airflow exhaust passage” as parts of the server rack stand, did Applicant intend to claim a lateral fluid flow through said perforated lateral support member from said airflow inlet passage?  If Applicant provides an illustration of where precisely “an interior void, an airflow inlet passage, an airflow outlet passage, and an airflow exhaust passage” are located within the claimed server rack stand, the Examiner would understand how the “at least one internal lateral body channel . . . that is adapted to permit a lateral fluid flow through said perforated lateral support member from said airflow outlet passage”;
c.	Claim 1, lines 12-13, “said perforated lateral support members” lacks antecedent basis, which is plural (note: line 4 requires “a perforated lateral support member” which is singular and lines 13-14 requires “said plurality of perforated lateral support members including said perforated lateral support member);
d.	 Claim 2, line 2; and Claim 3, lines 2 and 3 require “fluid flow.”  Are these the same or different from “a lateral fluid flow” of claim 1, line 8?
e.	Claim 4, lines 1-2 requires “said blank lateral support member is comparable in size to said perforated lateral support member.”  When is said blank lateral support member is comparable in size to said perforated lateral support member and when is said blank lateral support member is not comparable in size to said perforated lateral support member?
f.	Claim 5, lines 1-3, “said plurality of blank lateral support member[s] includes a height that is an approximate multiple of 0.5x of said perforated lateral support member.”  Since the relationship is between “said plurality of blank lateral support member[s]” and “said perforated lateral support member”, is the relationship between (i) a height of each of “the blank lateral support member[s]” and “said perforated lateral support member”, (ii) a combined height of “said plurality of blank lateral support member[s]” and “said perforated lateral support member”, or (iii) a height of one or more of “the blank lateral support member[s]” and “said perforated lateral support member”?
g.	The term "approximate" in Claim 5, line 2; Claim 6, line 2; Claim 8, line 2; Claim 9, line 2; Claim 11, line 2; and Claim 12, line 2 is a relative term which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When is the multiple approximate of 0.5x and when is the multiple not approximate of 0.5x?
h.	Claim 10, lines 2-4 requires “said perforated lateral support member . . . affix to said perforated lateral support member.” In another words how does the perforated lateral support member affix to itself? and
i.	Claim 10, line 4 requires “a rack stand sidewall” and Claim 7, line 12 requires “said server rack stand including a stand sidewall.”  Is the “rack stand sidewall” of claim 10, the same or different from the “stand sidewall” of claim 7?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclosure the same subject matter as being claimed in the instant application.  Applicant has improperly claimed benefit to App. No. 15/144,788 as a continuation because App. No. 15/144,788  issued as U.S. Patent No. 9,832,912 on 11/28/17 which is before the instant application was filed.  Since the benefit claim has been improperly claimed on the ADS, priority to App. No. 15/144,788 is being denied.  Since this is more than 1 year before the filing of the instant application, all the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  7/2/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835